Exhibit 10.2 Second Amended and Restated Cabot Microelectronics Corporation 2000 Equity Incentive Plan [Initial][Annual] Non-Qualified Stock Option Grant Agreement for Directors [AWARD DATE] [Director Name] [Director Address] Dear [Director First Name]: I am pleased to inform you (the “Participant) that the Board of Directors (the “Board”) of Cabot Microelectronics Corporation (the “Company”), based on the recommendation of the Nominating and Corporate Governance Committee of the Board, has approved your participation in the Second Amended and Restated Cabot Microelectronics Corporation 2000 Equity Incentive Plan, as amended and restated September 23, 2008 (the "Plan") in consideration of your [initial][annual] service as a Director of the Company. A Non-qualified Stock Option (“NQSO”) award (the “Award”) is hereby granted to the Participant pursuant to the terms of the Plan and this Non-Qualified Stock Option Agreement (the “Agreement”).A copy of the Plan is enclosed. Participant Type of Grant Number of Option Shares Granted Exercise Price Per Share on Grant Date, [Annual Meeting Date for Annual; Date of Election/ Appointment for Initial] Optionee ID Number [Director Name] Non-Qualified Stock Option [] [FMV/closing price on Grant Date, which is Annual Meeting Date for Annual; Date of Election/ Appointment for Initial] [xxx-xx-xxxx] Grant Date [GD] Vesting Dates Expiration Date Grant Number [Annual Meeting Date for Annual; Date of Election/ Appointment for Initial ] [for annual grant: 25%1st anniv. GD 25%2d anniv. GD 25%3d anniv. GD 25%4th anniv. GD] [for initial grant: 25% GD 25% 1st anniv. GD 25% 2d anniv. GD 25% 3d anniv. GD] 10th anniv. GD [xxxxxx] This
